DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,9,12,13,14,19,20 are rejected under 35 U.S.C. 103 as being
unpatentable over He et al.( US Pub.2021/0391955) in view of He et al. (US Pub.2019/0149275). 
In claims 1,9,14 He et al. (US Pub.’955) discloses a user equipment (UE) comprising: a
transceiver (see par[0264] UE comprises an RF interface) configured to receive: a
configuration for a first control resource sets (CORESETs) and second CORESETs, physical
downlink control channels (PDCCHs) in the first or second CORESETs, wherein the PDCCHs provide respective downlink control information (DCT) formats scheduling respective receptions of physical downlink shared channels (PDSCHs), and the PDSCHs corresponding to the PDCCHs (see fig.9; steps 902,904; par[0234] a UE decodes PDCCH from a NodeB, the PDCCH includes PDSCH; determines at least one CORESET index of the PDCCH; decodes the PDSCH; and detects DCI formats across CORESET indexes) and
a processor operably connected to the transceiver (seed par[0264] UE comprises a processing circuitry coupled to a RF interface), the processor configured to determine hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to a PDSCH reception ( see par[0032] the Ue determines PUCCH resource for HARQ bits), and 
the transceiver is further configured to transmit a first physical uplink control channel (PUCCH) with the first HARQ-ACK codebook based on the first CORESET (see fig.9, steps 906,908; par[0234] the Ue determines at least one CORESETs index (first and second CORESETs); and determines, based on the at least one CORESETs, a PUCCH resource to carry HARQ feedback corresponding to the PDSCH to the NodeB. The Ue then in step 908 transmits HARQ-ACK based on the PUCCH resource). 
He et al. ( US Pub.’955) further discloses In Par[0049] the CORESET index determines an order of HARQ-ACK bits ( first HARQ  codebook and second HARQ codebook are separated for first CORESET and second CORESET)). Examiner believes this teaching of He et al.(US Pub.’955) suggests/implies at least transmitting the first PUCCH with the first HARQ-ACK codebook based on at least one first CORESET.
However, the teaching of He et al. ( US Pub.’955) does not clearly disclose the Ue transmits the second PUCCH with second HARQ-ACK codebook based on the second CORESET. 
He et al. (US Pub.’275) discloses in fig.4; par[0082] system 400 is configured to determine HARQ-ACK bits and to order HARQ-ACK bits to support multiple flexible CORESETs.  In par[0093,0097] the UE 401 is configured with HARQ-ACK codebook including HARQ-ACK bits order for transmission in a PUCCH based on a CORESET index  when more than one CORESETs are configured (second/separate HARQ -ACK codebook  is based on type/ second CORESET).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of He et al.( US Pub.’275) with that of He et al.( US Pub.’955) to multiplex HARQ in the first PUCH resource and the second PUCCH resource to separate TRPs.

In claims 8,13,20 He et al. ( US Pub.’955) discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS), the first DCI format includes a counter downlink assignment index (DAI) field (see par[0058] PDCCH includes total DAl and values of counter DAI in DCI format), a value of the counter DAI field indicates a number of DCI formats ( see par[0058] values of counter DAI in DCI format), the number of DCI formats are provided by PDCCH receptions in CORESETs from the first CORESETs (see par[0038] DCI are scheduled in CORESET O and CORESET 1), HARQ-ACK information bits corresponding to the number of DCI formats are in the first HARQ-ACK codebook, and HARQ-ACK information bits corresponding to the first DCI format are placed last in the first HARQ-ACK codebook ( see par[0052] DCI format 615,625 were transmitted in separate CORESET 610 and CORESET 620 associated with HARQ bit for each DCI format).

In claims 7,12,19 He et al. ( Us Pub.’955) discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS), the first DCI format includes a PUCCH resource indicator (PRI) field (see par[0020] DCI includes PUCCH resource indicator), a value of the PRI field indicates a PUCCH resource that includes a set of parameters, the set of parameters includes a spatial setting ( see par[0027] the PUCCH resource indicator field maps to vales PUCCH resource indexes provided by higher layer parameters), and the transceiver is further configured to transmit the first PUCCH according to first set of parameters ( see par[0229] the UE transmits PUCCH resource corresponding to HARQ information).

Claims 2,3,4,5,6,10, 11,15,16,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US Pub.2021/0391955) in view of He et al. ( US Pub.2019/0149275), and further in view of Nory et al. (US Pub.2020/0305088).

In claims 5,11,18 He et al. (US Pub.’955) discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS); the first DCI format includes a first set of fields or a second set of fields (see par[0026] the DCI format having PDSCH-HARQ feedback timing indicator field). He et al.( US Pub.’955) does not disclose the first set of fields in the DCI format includes a field indicating a spatial setting from a set of spatial settings, the second set of fields does not include the field indicating the spatial setting;
the transceiver is further configured to receive the set of spatial settings, determine a spatial setting for transmission of the first PUCCH according to: the field when the first DCI format includes the first set of fields.
Nory et al. discloses in par[0225-0234; 0139] figures 14,15; steps 1502,1504,1506 a UE 1400 receives DL transmissions via PDCH comprising DCI, determines a spatial association for an uplink power transmission. The spatial association comprises spatial filter (a first spatial setting), a precoder parameter, beam used for uplink transmission ( second field does not include the spatial setting). The UE 1400 determines UL power control to transmit PUCCH based on the DL transmission (transmit PUCCH according to the spatial association). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nory et al. with that of He et al. ( Us Pub.’955)to transmit PUCCH using the received spatial parameters in the PDCCH.
In claims 2,15 He et al. ( Us Pub.955) does not disclose the transceiver is further configured to receive a first reference signal (RS) and a second RS; the processor is further configured to determine:
a first pathloss using the first RS and a second pathloss using the second RS, and
a first power based on the first pathloss and a second power based on the second pathloss; and the transceiver is further configured to transmit the first PUCCH with the first power and the second PUCCH with the second power.
Nory et al. discloses in par[0227-0228]; fig.15; the UE determines from spatial association reference signal (receive reference signal); determines path loss using the reference signal (see par[0132]; determine pathloss using reference signal); determine power for UL PUCCH (see par[0226,0132,0139]; determine power for uplink transmission). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nory with that of He et al. ( Us Pub.’955) to determine UL transmission power based on the pathloss.

In claims 3,4,6,10,16,17 He et al. (Us Pub.’955) does not disclose the processor is further configured to determine a first spatial setting from the first RS and a second spatial setting from the second RS; and the transceiver is further configured to transmit the first PUCCH using the first spatial setting and the second PUCCH using the second spatial setting. Nory et al. discloses in par[(0132] a UE receives PDCCH, determines DL reference signal configuration, determines a spatial association based on the RS configuration (determine a first spatial setting from the first RS and a second spatial setting from the second RS). In par[0139] the UE makes a PUCCH transmission using the received spatial; parameters in the PDSCH ( transmit the first PUCCH using the first spatial setting and the second PUCCH using the second spatial setting). Therefore, it would have been obvious to one skilled in the art before the effective fling date of the claimed invention to combine the teaching of Nory with that of He et al. (Us Pub.’955) to transmit PUCCH using the spatial parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miao et al. ( Us Pub.2021/0022124; Resource Determining Method and Apparatus  and Resource Indication Method and apparatus);
Sheng et al. ( US Pub.2019/0158205; User equipment, Base station  and methods).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413